                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:16-CV-009-KDB-DCK

 DELORIS GASTON, and                                   )
 LEONARD GASTON,                                       )
                                                       )
                Plaintiffs,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 LEXISNEXIS RISK SOLUTIONS, INC., and                  )
 POLICEREPORTS.US, LLC,                                )
                                                       )
                Defendants.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 66) filed by Dennis Kyle Deak, concerning Julie Diane

Hoffmeister on September 18, 2019. Julie Diane Hoffmeister seeks to appear as counsel pro hac

vice for Defendants LexisNexis Risk Solutions Inc. and PoliceReports, US, LLC. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 66) is GRANTED. Julie Diane

Hoffmeister is hereby admitted pro hac vice to represent Defendants LexisNexis Risk Solutions

Inc. and PoliceReports, US, LLC.

         SO ORDERED.

                                         Signed: September 18, 2019
